  Case 1:11-cv-00691-LAK-RWL Document 2426 Filed 12/18/19 Page 1 of 30



                   UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK

-------------------------------------x
                                     :
CHEVRON CORPORATION,                 :
                                     :
               Plaintiff,
                                     :
     v.                              : 11 Civ. 0691 (LAK)
                                     :
STEVEN DONZIGER, et al.,             :
                                     :
               Defendants.           :
                                     :
-------------------------------------x


          CHEVRON’S MEMORANDUM OF LAW IN OPPOSITION TO
      MOTION BY NONPARTIES JOSHUA RIZACK AND THE RISING GROUP
      CONSULTING, INC. FOR PAYMENT OF REASONABLE FEES AND
                MODIFICATION OF PROTOCOL DEADLINES




                                 GIBSON, DUNN & CRUTCHER LLP
                                 200 Park Avenue
                                 New York, New York 10166-0193
                                 Telephone: 212.351.4000
                                 Facsimile: 212.351.4035

                                 STERN, KILCULLEN & RUFOLO LLC
                                 325 Columbia Tpke, Ste 110
                                 P.O. Box 992
                                 Florham Park, New Jersey 07932-0992
                                 Telephone: 973.535.1900
                                 Facsimile: 973.535.9664

                                 Attorneys for Chevron Corporation
      Case 1:11-cv-00691-LAK-RWL Document 2426 Filed 12/18/19 Page 2 of 30
                                                  TABLE OF CONTENTS

                                                                                                                                    Page

I. PRELIMINARY STATEMENT ................................................................................................. 1

II. FACTUAL BACKGROUND .................................................................................................... 7

       A.     While Chevron Worked to Reduce the Volume of Documents to Be Reviewed,
              Rizack Filed His Motion Rather Than Meeting-and-Conferring. ................................... 7

       B.     Rizack’s Recent Productions Further Confirm the Prior Productions Were Not
              Made in Good Faith and That Rizack Was Not Forthcoming in His Testimony.......... 11

III. ARGUMENT .......................................................................................................................... 14

       A.     Rizack’s Motion Is an Untimely and Unsupported Motion to Reconsider ................... 14

       B.     Beyond Its Procedural and Evidentiary Failures, Rizack’s Motion Is Meritless .......... 16

       1.     The Documents Rizack Has Now Produced Show He Intentionally Withheld
              Discovery Based on Donziger’s Instructions ................................................................ 16

       2.     Rizack’s Complaints About Fees Do Not Warrant Reconsideration. ........................... 19

       3.     Rizack Fails to Carry His Burden on the Remaining Rule 45 Factors ......................... 21

       4.     The Fees Rizack Seeks Are Inappropriate for Shifting................................................. 24

IV. CONCLUSION....................................................................................................................... 25




                                                                     i
      Case 1:11-cv-00691-LAK-RWL Document 2426 Filed 12/18/19 Page 3 of 30
                                             TABLE OF AUTHORITIES

                                                                                                                         Page(s)

Cases

In re 650 Fifth Ave. & Related Properties,
    2013 WL 12335763 (S.D.N.Y. Aug. 29, 2013) .......................................................................23

In re Aggrenox Antitrust Litig.,
    2017 WL 4679228 (D. Conn. Oct. 18, 2017) ..........................................................3, 19, 24, 25

Anthropologie, Inc. v. Forever 21, Inc.,
   2009 WL 690126 (S.D.N.Y. Mar. 13, 2009) ...........................................................................25

In re First Am. Corp.,
    184 F.R.D. 234 (S.D.N.Y. 1998) .............................................................................................22

G & E Real Estate, Inc. v. Avison Young-Washington,
   D.C., LLC, 317 F.R.D. 313 (D.D.C. 2016) .............................................................................24

Hansberry v. Father Flanagan's Boys’ Home,
   2004 WL 3152393 (E.D.N.Y. Nov. 28, 2004) .....................................................................2, 16

In re Honeywell Int’l, Inc. Sec. Litig.,
    230 F.R.D. 293 (S.D.N.Y. 2003) .......................................................................................21, 22

IDC Financial Publishing, Inc. v. BondDesk Group, LLC,
   2017 WL 4863202 (E.D. Wis. Oct. 26, 2017) .........................................................................25

Jonas v. Rich,
   2004 WL 1542231 (S.D.N.Y. July 8, 2004) ..................................................................1, 14, 15

Kinoy v. Mitchell,
   67 F.R.D. 1 (S.D.N.Y. 1975) ...................................................................................................15

Lefta Assocs. v. Hurley,
    2011 WL 1793265 (M.D. Pa. May 11, 2011) ..........................................................................24

MPD Accessories B.V. v. Urban Outfitters,
  No. 12 CIV. 6501 LTS KNF, 2013 WL 7211833 (S.D.N.Y. Dec. 17, 2013) ...........................3

Rosner v. United States,
   2018 WL 5981945 (S.D.N.Y. Nov. 14, 2018) .........................................................................14

Rowe Entm't, Inc. v. William Morris Agency, Inc.,
   2002 WL 975713 (S.D.N.Y. May 9, 2002) .............................................................................23

Sands Harbor Marina Corp. v. Wells Fargo Ins. Svcs. Of Oregon, Inc.,
   2018 WL 1701944 (E.D.N.Y. Mar. 31, 2018) .........................................................................24



                                                                 ii
      Case 1:11-cv-00691-LAK-RWL Document 2426 Filed 12/18/19 Page 4 of 30
                                                TABLE OF AUTHORITIES


                                                                                                                                      Page

Steward Health Care Sys. LLC v. Blue Cross & Blue Shield of Rhode Island,
   2016 WL 8716426 (E.D. Pa. Nov. 4, 2016) ......................................................................24, 25

Tri-Star Pictures, Inc. v. Unger,
    171 F.R.D. 94 (S.D.N.Y. 1997) .................................................................................................9

Tucker v. Am. Int’l Grp., Inc.,
   281 F.R.D. 85 (D. Conn. 2012)................................................................................................23

Wells Fargo Bank, N.A. v. Konover,
   259 F.R.D. 206 (D. Conn. 2009)..............................................................................................20

Winfield v. City of New York,
   2017 WL 2880556 (S.D.N.Y. July 5, 2017), objections overruled, 2017 WL
   5054727 (S.D.N.Y. Nov. 2, 2017) .............................................................................................3

Rules

Fed. R. Civ. Proc. 26 ......................................................................................................................23

Treatises

8 Fed. Prac. & Proc. Civ. § 2008.2 (3d ed.) ...................................................................................23




                                                                     iii
    Case 1:11-cv-00691-LAK-RWL Document 2426 Filed 12/18/19 Page 5 of 30



                               I. PRELIMINARY STATEMENT

       The Court should deny Joshua Rizack’s motion, which is in reality an untimely motion to

reconsider the Court’s September 13, 2019 order, one that Rizack supports with neither a change

in controlling law nor any new probative evidence. See, e.g., Jonas v. Rich, 2004 WL 1542231,

at *1 (S.D.N.Y. July 8, 2004) (“Rule 6.3 allows parties to move a Court to reconsider an order or

opinion on grounds that the court overlooked ‘controlling decisions or factual matters that were

put before it on the underlying motion’”) (citation omitted).

       In its September 13 order, the Court instructed the parties to (1) meet-and-confer on the

terms of the forensic protocol, (2) submit it to the Court for approval, and (3) then image and

search Rizack’s electronic devices to produce documents in accordance with that protocol. Ex. 1

(Tr. 45:24-49:3, 50:7-51:3). As ordered, the parties completed (1) and (2), which produced the

Court’s October 7 Forensic Protocol Order (the “Protocol”). Dkt. 2362. Now, however, Rizack

is refusing to comply with (3) because it supposedly is too expensive. He thus wants the Court

to order fee-shifting now, despite the lack of critical information. But on September 13, this

Court expressly ruled that determination of any attorney-fee shifting “is best deferred until after

the protocol is executed and the fees incurred.” Ex. 1 (Tr. 45:18-19). In so ruling, the Court of

course anticipated that Rizack would incur fees meeting-and-conferring and producing docu-

ments, but nonetheless concluded that this was the correct course because it would “both pro-

mote cost consciousness and allow the Court to resolve the issue based on a more fully devel-

oped record, as we do not yet know some facts and factors that could be relevant to that analy-

sis.” Id. at 45:20-23. Far from warranting reconsideration, Rizack’s motion confirms the wis-

dom of the Court’s ruling and should be denied.

       First, Rizack does not contend there has been any change in the governing law—because


                                                  1
       Case 1:11-cv-00691-LAK-RWL Document 2426 Filed 12/18/19 Page 6 of 30



there has not been any.

           Second, Rizack provides no new evidence that could justify reconsideration of the

Court’s September 13 order. While Rizack points to two developments since September 13, he

provides no admissible evidence in support of those events and they are not truly new.

                  a. Destruction/Recovery Investigation. Rizack claims that his forensic expert

(whom Chevron has agreed to pay Ex. 1 (Tr. 49:7-12) 1 has almost completed his Destruction/Re-

covery Investigation and concluded that there is “no evidence” that Rizack has “engaged in a

systematic effort to ‘obstruct discovery’ and ‘delete responsive documents.’” Dkt. 2403

(“Mot.”) at 5-6. Rizack, however, provides no evidence, i.e., no expert affidavit, confirming this.

Indeed, Rizack includes not even a (hearsay) attorney declaration purporting to substantiate this

claim, and he expressly refuses to allow Chevron to review and verify this assertion. Mot. at 10.

           Because Rizack has not provided any competent evidence of the Destruction/Recovery

Investigation, the claim as to the investigation’s outcome cannot provide a proper basis for the

Court to reconsider its September 13 order and adjudicate Chevron’s property rights (liability to

pay Rizack’s attorneys’ fees). For the same reason, any Rizack offer to make the Destruc-

tion/Recovery report available to the Court in camera fails to provide a proper basis to adjudicate

or reconsider the attorneys’ fees issue. It would be fundamentally unfair to base any such ruling

on secret evidence that Chevron has had no opportunity to examine or rebut. See U.S. Const.,

amend. V; see also Hansberry v. Father Flanagan’s Boys’ Home, 2004 WL 3152393, at *4, n.9

(E.D.N.Y. Nov. 28, 2004) (declining to consider an affidavit submitted in camera during sum-

mary judgment motion because “an individual’s right to due process includes a party’s right to

be aware and refute evidence against the merits of his case”); Winfield v. City of New York, 2017



1
    Unless otherwise indicated, all citations to Ex. __ refer to exhibits to the Declaration of Andrea E. Neuman.

                                                            2
     Case 1:11-cv-00691-LAK-RWL Document 2426 Filed 12/18/19 Page 7 of 30



WL 2880556, at *3 (S.D.N.Y. July 5, 2017), objections overruled, 2017 WL 5054727 (S.D.N.Y.

Nov. 2, 2017) (noting a “presumption of a public right of access to . . . testimony or documents

that a court relies on to perform its Article III duties and substantively adjudicate a matter”).

                b. Amount of attorneys’ fees that have been or will be incurred. Rizack also

argues that if he complies with the Court’s order “he’ll be bankrupted.” Mot. at 2. But Rizack

provides no evidence of either his personal finances or his attorneys’ fees—to date or reasonably

anticipated—opting instead for unsupported argument. This is insufficient to warrant reconsider-

ation of the Court’s order, and his failure to include any admissible evidence with his moving

papers—precluding Chevron from responding to it—is fatal to his motion. See In re Aggrenox

Antitrust Litig., 2017 WL 4679228, at *2 (D. Conn. Oct. 18, 2017) (“[W]hen claiming attorney’s

expenses, the movant must provide contemporaneously created time records that specify, for each

attorney, the date, the hours expended, and the nature of the work done.”) (citations omitted). 2

         Third, on the “merits” Rizack’s motion is baseless. Even if the Court were to look past the

untimeliness of this motion—Local Rule 6.3 sets a 14-day deadline for such motions—and the

complete lack of admissible evidence supporting it, the motion fails on its own terms.

                a. The supposed Destruction/Recovery Investigation analysis in no way vindi-

cates Rizack or supports fee-shifting. Chevron sought the forensic examination because, when

Chevron confronted Rizack at his deposition with documents on which he was copied but he did

not produce, Rizack testified that he might have deleted them. Ex. 2 (Rizack Dep. 293:16-25):

         Q: Mr. Rizack, this is another e-mail between you and Mr. Donziger that was not
         produced by you. Do you know why that would have been?


2
  Nor may Rizack attempt to remedy this deficiency on reply. See MPD Accessories B.V. v. Urban Outfitters, No.
12 CIV. 6501 LTS KNF, 2013 WL 7211833, at *2 (S.D.N.Y. Dec. 17, 2013) (where “reply papers improperly in-
cluded new evidence in an effort to cure the evidentiary deficiencies in their original submission, [the court] did not
err by refusing to consider portions of these reply papers because plaintiff did not have an opportunity to address
such evidence”).

                                                           3
    Case 1:11-cv-00691-LAK-RWL Document 2426 Filed 12/18/19 Page 8 of 30



       A: No. I don’t know if it was deleted or what have you. I don’t know.

Id. at 322:15-23:

       Q: The other e-mails that you didn’t produce from 2016, do you know why those
       aren’t produced the first time or at all, the ones that we have for Ms. Sullivan and
       for Mr. van Merkensteijn?

       A: Either they were deleted, or they didn’t come up on the search. I don’t recall.
       I don’t know.

Rizack’s testimony that document deletion might have been the reason he failed to produce re-

sponsive documents provided a reasonable foundation for Chevron’s belief, which Rizack im-

plicitly acknowledged by stipulating to a forensic examination of his devices. But the purported

Destruction/Recovery Investigation analysis does not vindicate Rizack or support fee-shifting for

another, more fundamental reason. If it is true that the Destruction/Recovery Investigation anal-

ysis shows no systematic deletion, then, contrary to Rizack’s testimony, document deletion is un-

likely to be the reason that Rizack failed to produce responsive documents.

       b. The documents that Rizack has now produced as a result of the Court’s Septem-

ber 13 and October 7 orders, illuminate the true reason: Rizack intentionally failed to pro-

duce the documents as a result of his behind-the-scenes coordination of his production with

Donziger and Donziger’s co-conspirator Aaron Marr Page. Rizack testified that he searched

for and produced all documents he could find containing “Donziger” and that he was not with-

holding documents at Donziger’s instruction, Ex. 2 (Rizack Dep. 30:6-8). But in fact, prior to

production, Rizack emailed Donziger a list of 475 responsive documents—of which, after con-

sulting with Donziger, he produced only approximately 155 documents. Ex. 3 at RIZ00000386-

403. Judging from their labels on Rizack’s list, the documents Rizack withheld appear to be

clearly responsive, and among them appear to be documents about which Chevron had inquired

at his deposition. See, e.g., Ex. 2 (Rizack Dep. 250-52 (inquiring about budgets)).



                                                4
     Case 1:11-cv-00691-LAK-RWL Document 2426 Filed 12/18/19 Page 9 of 30



         Thus far, the only documents that Rizack has produced in response to the Court’s foren-

sic protocol orders are those expressly between Rizack and Donziger. Given Rizack’s inten-

tional withholding of the bulk of these documents, there is no justification for shifting fees to

Chevron. On the contrary, the new evidence confirms that these fees should be borne by Rizack.

         c. The amount of fees supposedly incurred or to be incurred does not support shift-

ing any, much less all, of the fees to Chevron. Even if the Court were to accept at face value

the amount of fees that Rizack (without evidentiary support) claims he will have incurred if he

complies with the Court’s orders, and his (equally unsupported) claimed inability to pay such

fees, the indicated fees would not justify departure from this Court’s September 13 ruling.

         Rizack seeks to recover all of his counsel’s fees since their retention, in the amount of

$241,000. Although Rizack’s lack of evidence of what fees were or will be incurred and for

what purpose makes it difficult for Chevron to respond, it appears that most of these fees were

incurred before or at the September 13 hearing at which the Court ruled that Rizack was not

presently entitled to fee shifting ($107,000) and in negotiating the terms of the forensic protocol

as ordered ($48,000). 3 Following entry of the October 7 forensic Protocol order, Rizack claims

$86,000 in fees for running search term iterations and producing 1,693 documents sent to or

from Donziger. This, even though, under the Protocol, any Rizack confidential documents

would have already been removed and Judge Kaplan has long since ruled that Donziger waived

any privilege for his communications. Dkt. 2108. Moreover, this $241,000 does not include

Rizack’s expert’s fees, which Chevron has agreed to pay. Nor does it include the cost for a third-




3
  Rizack claims that he spent $107,000 “[d]efeating the most invasive portions of Chevron’s prior proposals (i.e., up
to and including the Hearing)” and later that “$155,000 in attorneys’ fees [arose] from pre-Hearing negotiations,
briefing of the Joint Letter, argument at the Hearing, and then three weeks of post-Hearing negotiations.” Mot. at
16, 7. The difference of $48,000 must arise from the post-hearing negotiation of the protocol.

                                                         5
    Case 1:11-cv-00691-LAK-RWL Document 2426 Filed 12/18/19 Page 10 of 30



party vendor to review the results of the Protocol’s search terms, which, subject to reasonable ef-

ficiency measures and agreed budget, Chevron has offered to pay. Ex. 4.

       d. In any event, Rizack fails to meet his burden to show entitlement to Rule 45 fee-

shifting. The Court entered the September 13 order, in part, because it recognized that any

proper determination of fee shifting would turn on facts that had not yet been established. In-

deed, whether fees shift under Rule 45 depends, inter alia, on the purported nonparty’s level of

involvement in the underlying action, but until Rizack produces all responsive documents, nei-

ther Chevron nor the Court can fully appreciate the role he has played with Donziger’s now-ad-

judicated contempt of Judge Kaplan’s RICO Judgment. Rule 45 also requires the Court to con-

sider whether the nonparty has an interest in the litigation’s outcome, who is able to bear the

costs, and the litigation’s public importance. On this, Rizack cannot possibly carry his burden.

As Donziger’s bookkeeper, co-fundraiser, and a holder of a 0.25% interest in the Ecuadorian

judgment, Rizack was intimately involved in Donziger’s illicit attempts to monetize and profit

from the Ecuadorian Judgment, and has an interest in the outcome of the litigation. Chevron’s

ability to bear the costs is adequately accounted for in its agreement to pay Rizack’s expert’s fees

(already $59,000, Ex. 5) and its offer to pay Rizack’s reasonable third-party vendor fees. In ad-

dition, the litigation’s public importance, which Rizack conceded, and Rizack’s discovery mis-

conduct weigh against shifting costs to Chevron.

       Finally, a large portion of the fees that Rizack seeks, as far as can be gleaned from his pa-

pers, are inappropriate because they are incurred in resisting, not complying with, the April 17,

2018 subpoena Chevron served on him (Dkt. 2266 at App’x C, the “Subpoena”). Mot. at 7, 16.

       In sum, the record confirms that this entire endeavor to obtain a complete production

from Rizack has been caused by (1) Donziger’s refusal to comply with his discovery obligations,



                                                 6
     Case 1:11-cv-00691-LAK-RWL Document 2426 Filed 12/18/19 Page 11 of 30



including to turn over his electronic devices for imaging as ordered by the court, and (2)

Rizack’s decision to ally himself with Donziger and failure to make a full, good-faith production

of his responsive documents. Chevron, therefore, respectfully requests that the Court deny

Rizack’s request for fees as an improper attempt at reconsideration under Local Rule 6.3 and un-

warranted under Rule 45. At a minimum, the Court should defer deciding whether to shift any

fees until after Rizack completes his production and the Court has the benefit of a full record.

                                II. FACTUAL BACKGROUND

A.     While Chevron Worked to Reduce the Volume of Documents to Be Reviewed,
       Rizack Filed His Motion Rather Than Meeting-and-Conferring.

       On October 7, 2019, the Court ordered the parties to comply with the Protocol they had

jointly negotiated. Dkt. 2362. On October 22, 2019, Rizack’s counsel ran the search terms set

forth in Appendix C of the Protocol, removed Rizack’s Personal/Confidential documents per the

Protocol, and then informed Chevron that there were approximately 430,000 documents, includ-

ing “families” (like attachments) that hit upon one or more of the terms (“Potentially Responsive

Documents”). Rizack’s counsel suggested search term modifications to reduce this volume, to

which Chevron’s counsel agreed. Rizack Ex. C at 28.

       After running the modifications Rizack’s counsel had proposed but before applying pre-

dictive coding, Rizack’s counsel informed Chevron that the number of Potentially Responsive

Documents had not been appreciably reduced, but rather still totaled more than 400,000. Id. at

23-24. Rizack stated that he would file a letter “to let the Court know as soon as possible where

things stand.” Id. Chevron suggested that rather than burden the Court when the parties had not

reached a stalemate, they should meet-and-confer. On a November 1 call, given that no personal

or confidential documents remained in the review set, and Donziger had waived all privileges,




                                                 7
    Case 1:11-cv-00691-LAK-RWL Document 2426 Filed 12/18/19 Page 12 of 30



Chevron proposed to review and code documents for predictive coding under a Rule 502 attor-

neys’-eyes-only agreement to minimize Rizack’s costs—which Rizack rejected. Id. at 21-22.

       Thereafter, Chevron engaged its forensic expert Spencer Lynch to propose search term

alterations—which Chevron provided Rizack as Excel sheets to reduce any implementation

costs. Chevron’s proposed search term modifications succeeded in drastically reducing the num-

ber of Potentially Responsive Documents. Thus, by November 22, 2019, there were only 38,048

Potentially Responsive Documents (or 100,421 total documents if associated “family” docu-

ments like attachments were included). See Ex. 18. This represented a reduction of approxi-

mately 77% from the parties’ starting point. With the production deadlines approaching, the par-

ties “agreed to indefinitely toll these deadlines while [Chevron] continue[d] to re-work the search

terms to reduce the volume of Potentially Responsive Documents.” Rizack Ex. C at 5.

       In tandem with the search term reduction process, Rizack represented he would produce

all documents to or from Donziger by October 30, 2019. See Dkt. 2362 at 9. On that date, he

produced 1,504 documents consisting of email communications and attachments. Neuman Decl.

¶ 2. After Chevron asked whether non-email communication existed (e.g., text messages and

WhatsApp communications), Rizack produced another 189 documents on November 25, 2019.

Id. Neither of these productions contained any of the 193 SMS text messages between Rizack

and Donziger that are reflected in Donziger’s phone records, which remain unproduced. Decl. of

Spencer Lynch, dated Dec. 18, 2019 (“Lynch Decl.”) ¶ 5. Furthermore, Rizack has not produced

any Spanish documents, insisting that they first be translated but claiming he cannot afford it.

Rizack Ex. C at 2.

       Without initiating any meet-and-confer on the need for this motion or advance notice to




                                                 8
     Case 1:11-cv-00691-LAK-RWL Document 2426 Filed 12/18/19 Page 13 of 30



Chevron, 4 Rizack filed this motion for fees on November 27. In substance, Rizack demands all

the attorneys’ fees he has incurred since retaining Carlton Fields, approximately $241,000. Alt-

hough Rizack has not provided information sufficient to enable Chevron or the Court to deter-

mine exactly how and when he incurred these costs or for what, parsing his Motion it appears

that Carlton Fields billed $107,000 negotiating the Protocol and preparing for the September 13,

2019 hearing. Mot. at 16. It billed another $48,000 in “three weeks of post-Hearing negotia-

tions.” Mot. at 7. The balance of $86,000 seems to have been incurred running search term iter-

ations and making two productions of 1,504 and 189 documents in October and November.

        The vast majority of these attorneys’ fees thus appear neither necessary nor for Chevron’s

benefit given that (1) Rizack has not reviewed or produced any documents other than those that

were to or from Donziger, Rizack Ex. C at 5, 20, 23; (2) the production of the Donziger docu-

ments did not necessitate much—if any—review by counsel, since they were most certainly re-

sponsive and, per the Protocol, Rizack could not withhold any documents on the basis of “any

privilege claimed by, through, or on behalf of, directly or indirectly, [Donziger], or anyone act-

ing on Donziger’s behalf,” Dkt. 2362 at 7; and (3) Chevron agreed to pay the tasks performed by

Rizack’s expert, which has thus far totaled $59,000.

        If Rizack were concerned about costs, there are several steps and he and his counsel

could have taken to drastically reduce the $241,000 they now seek from Chevron. First, given

that (a) neither Donziger nor Page claims to have been Rizack’s lawyer, (b) Donziger has waived

all privilege concerning their communications, and (c) Rizack had already removed all confiden-

tial or personal documents pursuant to Paragraph 6(c) of the Protocol, Rizack could have himself




 4
  Local Rule 37.2 requires parties to confer before moving under Rules 26-37. Rizack invokes Rule 26 but did not
“make a genuine effort to resolve the dispute.” Tri-Star Pictures, Inc. v. Unger, 171 F.R.D. 94, 99 (S.D.N.Y. 1997).

                                                         9
    Case 1:11-cv-00691-LAK-RWL Document 2426 Filed 12/18/19 Page 14 of 30



reviewed the documents his counsel intended to produce and raised any document-specific con-

cerns with his counsel. Second, Rizack produced only those few Spanish-language documents

he claims he could afford to translate, Rizack Ex. C at 2, but he had no reason to translate any-

thing prior to production. None of the other third parties subpoenaed in this action has translated

any Spanish-language documents, but rather have simply produced the Spanish documents.

Moreover, because the documents were attached to communications with Donziger and were not

personal or confidential, they could have been produced with a high degree of confidence that

nothing unresponsive was being revealed. Third, Rizack should have forgone his counsel’s im-

proper redaction of documents based on relevance, which, when presented with adverse case

law, they ended up withdrawing. Ex. 19.

       In his motion, Rizack tries to capitalize on the alleged results of the Destruction/Recovery

Investigation, but this does not advance his case. Rizack’s claim that Chevron is not entitled to

view the results of the Destruction/Recovery Investigation and the fact that it is not yet complete

means that Chevron cannot verify whether the steps set forth in the Protocol were properly fol-

lowed. It would be improper to adjudicate Chevron’s rights against it based on secret evidence.

        Moreover, even absent such a review, the information Rizack has disclosed to-date raises

serious concerns. Rizack claims that his expert’s analysis reveals that Rizack did not “intention-

ally delete or attempt to delete large groups of files from his devices.” Mot. 8. This does not,

however, confirm or deny whether Rizack selectively deleted key documents. Without knowing

which responsive files were deleted, it is impossible to determine if Rizack engaged in any pat-

tern of deletion, even on a small scale. For example, Rizack could have deleted 100 documents

scattered across his devices relating to the solicitation of one potential investor. Likewise,

Rizack’s assurance that most deleted files were “located elsewhere” does not shed light on



                                                 10
     Case 1:11-cv-00691-LAK-RWL Document 2426 Filed 12/18/19 Page 15 of 30



whether any deletion was intentional. Mot. at 8-9.

       In addition, at the time that Rizack filed his motion, Chevron was actively engaging in

further negotiations to avoid burdening the Court. Indeed, on December 5, Chevron set forth the

proposal it was preparing when the motion was filed without notice. Chevron suggested that

Rizack’s third-party vendor review only the 38,048 documents found to be responsive in the last

search-term iteration—a 90% reduction from the original 430,000 documents—and employ Con-

tinuous Active Learning to further reduce that number. See Ex. 4. Chevron also offered to pay

the reasonable third-party vendor fees incurred in reviewing those documents. Id. While this

compromise would have resolved the issue, Rizack’s counsel refused to engage in further discus-

sions, asserting that it was “unreasonable to impose additional attorneys’ fees on [Rizack].” Id.

B.     Rizack’s Recent Productions Further Confirm the Prior Productions Were Not
       Made in Good Faith and That Rizack Was Not Forthcoming in His Testimony

       The documents Rizack has produced to date, though far from complete, evidence an indi-

vidual intimately involved in Donziger’s efforts—in which Rizack had a direct monetary inter-

est—to illicitly monetize and profit from the Ecuadorian Judgment contrary to Judge Kaplan’s

RICO Judgment. Rizack was thus not a true disinterested third-party unfairly ensnared in an-

other’s dispute. Chevron will minimize repetition and highlight only the key points below:

       Donziger paid Rizack $175,881.82 for his pre-RICO role. Rizack began working as

Donziger’s accountant in around 2011, “putting together [] Donziger’s expenses related to the

case.” Ex. 2 (Rizack Dep. 15:8-12). Rizack’s bookkeeping did not create an accurate account of

Donziger’s expenses, but rather recorded every payment that Donziger claimed to be related to

the litigation, without performing any independent inquiries or follow any accounting principles.

Ex. 2 (Rizack Dep. 55:7-56:20; 58:15-25). Despite Rizack’s inconsistent testimony as to his

compensation, Chevron’s forensic accountant concluded that Rizack was paid at least


                                                11
    Case 1:11-cv-00691-LAK-RWL Document 2426 Filed 12/18/19 Page 16 of 30



$175,881.82 from client funds. Decl. of John A. Slavek, May 16, 2019, Dkt. 2268, ¶¶ 7, 9-12.

        Rizack continued to assist Donziger to monetize and profit from the Ecuadorian

judgment after the RICO Judgment. Contrary to Rizack’s assertions that he had a “tapering

level of involvement,” Ex. 1 (Tr. 17:18-19); Ex. 2 (Rizack Dep. 97:2-98:11), Rizack continued

his extensive involvement in Donziger’s fraud after the Court issued the RICO Judgment. In-

deed, Rizack developed return-on-investment schedules that Donziger used to solicit investors

(see e.g., Ex. 20), participated in calls with potential investors (Ex. 21), traveled internationally

with Donziger to lure investors (Ex. 2 (Rizack Dep. 96:17-22)), was listed as a direct contact in

investor solicitation materials (Ex. 22; Ex. 2 (Rizack Dep. 306:9-307:6)), and coordinated exten-

sively with Donziger and Aaron Page to create investor contracts and related documents (see,

e.g., Ex. 23 (Donziger asks Rizack and Page to help with “investor protection issue[s]” noting

that it “affects the interests of all investors including the two of you”).

        Rizack’s role was not passive. He advised Donziger on how to handle investors, for ex-

ample warning Donziger not to waste money traveling to meet with a potential investor until the

prospect came back with “a real deal.” Ex. 24. And, as noted previously, despite Rizack’s at-

tempts to conceal his fundraising involvement by lying about the identity of his close friend, he

personally solicited a $200,000 investment from David Yass. Dkt. 2266 at 11-13. Finally, in

February 2017, Donziger introduced Rizack to Canadian counsel Alan Lenczner, stating that

Rizack “has helped me on the Ecuador case for many years . . . Helped us raise funds to pay your

fees and he continues to do so.” Ex. 25. Two months later, Donziger asked Rizack if he had any

other investors. Ex. 26.

        Rizack expanded his support for Donziger post-RICO. In August 2017, Donziger

asked Rizack to “take [sic] more active role” with the budget. Ex. 27. Rizack drafted financial



                                                  12
    Case 1:11-cv-00691-LAK-RWL Document 2426 Filed 12/18/19 Page 17 of 30



information for Canadian counsel, describing amounts that would be sent to the Canadian litiga-

tion and amounts that would remain in Donziger’s possession. Ex. 28. He also helped Donziger

provide information for presentations to attempt to justify Donziger’s use of funds to the Ama-

zon Defense Front. In December 2016, Donziger appealed to Rizack, stating “it is imperative we

prepare an investor presentation for the clients to show use of funds, debts, charts, etc. Pablo is

attacking the Frente [Amazon Defense Front]on this point and if we lose the Frente we lose con-

trol of the case.” Ex. 29.

       Rizack leverages his fundraising services to obtain an interest in the Ecuadorian

Judgment. In August, 2016, after duping David Yass into investing, but before Yass had signed

the contract, Rizack threatened to withhold the investment if Donziger did not first procure

Rizack an interest in the Ecuadorian Judgment. Ex. 30. Rizack told Donziger to “[g]o back to

the client and tell them I have raised this money, helped with other investors, and continue to

help raise funds. I have other investors interested but I will not work without an agreement any

longer.” Id. Donziger eventually caved and, after Rizack finalized the deal, the two traveled to

Ecuador to meet with the Amazon Defense Front to acquire this interest. Ex. 31. At the meet-

ing, Donziger represented that Rizack was an “expert in financing” who “help[ed] with fund rais-

ing.” Ex. 32. On January 11, 2017, Donziger caused the Amazon Defense Front] to give Rizack

a 0.25% interest in the Ecuadorian Judgment—an interest for which other investors had to pay

$250,000. This interest was clearly critical to Rizack. As late as February 26, 2018, Rizack con-

tinued to hound Donziger to get the final signature, that of Alan Lenczner. Ex. 33.

       Rizack received at least a $10,000 kickback for procuring an investor. Rizack re-

ceived at least one $10,000 kickback for securing Yass’s investment, Ex. 34, and planned to re-

ceive $250,000 fee from an investment that did not close, Ex. 30.



                                                 13
     Case 1:11-cv-00691-LAK-RWL Document 2426 Filed 12/18/19 Page 18 of 30



       Rizack is among Donziger’s top contacts. Donziger’s phone records reveal that since

the RICO Judgment, Rizack has been among Donziger’s top five contacts, with a total of 2,116

phone calls and text messages. Lynch Decl. ¶ 5.

       The record, therefore, does not suggest a “tapering” level of involvement.

                                        III. ARGUMENT

A.     Rizack’s Motion Is an Untimely and Unsupported Motion to Reconsider

       Rizack’s motion seeks to have the Court reconsider its September 13, 2019 order that the

determination of any cost shifting under Rule 45 must in this case be brought after completion of

the Protocol. But Rizack fails to carry his burden to show any new facts or law warrant recon-

sideration, and his motion is, as a threshold matter, untimely.

       Under Local Rule 6.3, a motion for reconsideration must be served within 14 days of the

court’s order. S.D.N.Y. Local Rule 6.3. The moving party must demonstrate “that the court

overlooked controlling decisions or factual matters that were put before it on the underlying mo-

tion.” Jonas, 2004 WL 1542231, at *1 (citations and quotations omitted). “A motion for recon-

sideration is not an opportunity for making new arguments that could have been previously ad-

vanced.” Rosner v. United States, 2018 WL 5981945, at *1 (S.D.N.Y. Nov. 14, 2018) (internal

citations and quotations omitted). Rizack fails to meet this standard.

       During the September 13, 2019 hearing, this Court considered Rizack’s argument that

Chevron should be ordered to pay the costs Rizack incurred in responding to the Subpoena, but

“agree[d] with Chevron that the question of who will absorb the costs of Mr. Rizack’s attorney’s

fees is best deferred until after the protocol is executed and the fees incurred.” Ex. 1 (Tr. 45:16-

19). In the Court’s view, this course would “both promote cost consciousness and allow the

Court to resolve the issue based on a more fully developed record, as we do not yet know some

facts and factors that could be relevant to that analysis.” Id at 45:17-23. By this means, the

                                                 14
    Case 1:11-cv-00691-LAK-RWL Document 2426 Filed 12/18/19 Page 19 of 30



Court could determine “in retrospect, after production, whether there may be portions of those

costs that are more rightly attributable to Mr. Rizack.” Id. at. 49:23 – 50:1.

        Rizack filed his motion on November 27, 2019, more than 10 weeks after entry of the or-

der it seeks to have reconsidered. Accordingly, under Local Rule 6.3 it is untimely. See Jonas,

2004 WL 1542231 (holding that motion styled as one to vacate an order staying discovery was

really a motion for reconsideration and was barred as untimely under Rule 6.3).

        Nor does Rizack’s motion satisfy the other criteria for a proper motion to reconsider. As

noted, Rizack cannot point to any new controlling authority that would require the Court to re-

vise its September 13 order—because there is none.

        And Rizack does not submit any new evidence—or even argue that the Court overlooked

old evidence—to support his claim that the Court should revisit and revise its September 13 or-

der. While Rizack asks the Court to rule based, in part, on the Destruction/Recovery Investiga-

tion report, he fails to submit it or properly attest to its existence and content. In fact, the De-

struction/Recovery Investigation analysis, by Rizack’s own admission, is not yet complete. Mot.

at 5, 7; Ex. 35. And even if it were complete, Rizack’s refusal to permit Chevron to view the

analysis, Mot. at 10, is prejudicial to Chevron. Indeed, were Rizack to attempt to submit actual

evidence in camera, which he has not done, fundamental principles of due process would pre-

clude the Court from considering or basing any adverse decision on such secret evidence. See,

e.g., Hansberry, 2004 WL 3152393, at *4, n.9 (declining to consider affidavit in camera in sup-

port of summary judgment because “an individual’s right to due process includes a party’s right

to be aware and refute evidence against the merits of his case.”); Kinoy v. Mitchell, 67 F.R.D. 1,

15 (S.D.N.Y. 1975) (“[T]he Government presents the Court, in camera, with material which it

asserts must be withheld from plaintiffs as privileged, yet which it requests the Court to consider



                                                  15
     Case 1:11-cv-00691-LAK-RWL Document 2426 Filed 12/18/19 Page 20 of 30



in ascertaining material facts and drawing legal conclusions concerning dispositive issues in the

case. In this Court’s view such a course is wholly unacceptable. Our system of justice does not

encompass ex parte determinations on the merits of cases in civil litigation.”). 5

         In the same vein, Rizack’s contention that reconsideration is warranted because he sup-

posedly will “be bankrupted” is unsupported with any actual evidence, as opposed to mere argu-

ment. Moreover, whatever his financial circumstances, Rizack would have been well aware of

them at the time of the September 13 Hearing. Mot. at 16. And even the attorneys’ fees Rizack

complains about are, in the main, not new: According to Rizack, he had already incurred

$107,000 costs “up to and including the hearing.” Id. Rizack thus knew that attorneys’ fees

would be an issue at the time of the Hearing—his counsel even argued that the cost “would break

him,” Ex. 1 (Tr. 26:18-22)—yet failed to seek reconsideration until well past the deadline. And

in ordering that fees be addressed at the conclusion of the Protocol, it was plain to the Court that

Rizack would incur attorneys’ fees.

B.       Beyond Its Procedural and Evidentiary Failures, Rizack’s Motion Is Meritless

         Even if this Court were to deem Rizack’s Motion timely and overlook its complete lack

of admissible evidence supporting its arguments, Rizack fails to carry his burden.

         1.       The Documents Rizack Has Now Produced Show He Intentionally Withheld
                  Discovery Based on Donziger’s Instructions

         Whether or not the Destruction/Recovery Investigation by Rizack’s forensic expert

shows, as Rizack argues, that he did not intentionally delete responsive documents, the record

shows that Rizack engaged in discovery misconduct defeating Rizack’s attempt to shift fees.



 5
    Moreover, Rizack’s attempt to rely on the Destruction/Recovery Investigation report would constitute grounds
for disclosing the report to Chevron. In September, this Court held that “if a sufficient showing is made that there is
reason to believe that production of the reports to Chevron’s counsel is warranted,” Chevron could obtain them. Ex.
1 (Tr. 48:18-49:3). Rizack’s reliance on those reports in his attempt to adjudicate the forced payment of money by
Chevron, constitutes more than a sufficient showing.

                                                          16
     Case 1:11-cv-00691-LAK-RWL Document 2426 Filed 12/18/19 Page 21 of 30



        As the Court is aware, prior to Chevron bringing its Motion to compel a forensic inspec-

tion of Rizack’s electronic devices, of which Rizack stipulated to the bulk, Rizack made eight

productions of approximately 1,200 documents, some of which were duplicates. Neuman Decl.

¶ 2. Rizack has now produced a total of 1,693 documents and communications that were sent to

or from Donziger and should have been produced. Id. In his new productions, there are approx-

imately 240 new communications to or from Donziger that Rizack did not previously produce. 6

At the September 13 hearing, Rizack’s counsel suggested to the Court that Rizack’s admitted

failure to produce all responsive documents—at least 400 of which Chevron was aware at the

time of the September 13 hearing—was the result of a Rizack’s lack of representation and his

technical inability to conduct a proper search. Ex. 1 (Tr. 17:23-18:5). A review of Rizack’s lim-

ited post-hearing productions to-date, however, shows that Rizack intentionally withheld respon-

sive documents at Donziger’s request—and then lied about it in deposition.

        On April 17, 2018, Chevron served the Subpoena on Rizack. See Dkt. 2266 at App’x C.

Thereafter, Donziger and Rizack corresponded regarding ongoing post-judgment discovery.

Donziger sent Rizack the deposition notices and testimony of other witnesses, Exs. 6, 7, 8, while

Rizack forwarded correspondence from Chevron on to Donziger, Exs. 9, 10, 11, 12. Rizack also

previewed his productions to Donziger, Ex. 13 (sending Donziger his responses to the Subpoena

and stating “[i]f you don't have any objection, I will forward the attached”), Ex. 14 (sending

Donziger his responses with less documents than initially sent). In return, Donziger warned

Rizack not to produce anything before Donziger reviewed and approved. See Exs. 15, 16.




 6
    As noted previously, Rizack did not produce documents with metadata and production information and pro-
duced many duplicates or near duplicates. As a result, it is difficult to ascertain precisely how many documents
Rizack produced and withheld.

                                                        17
    Case 1:11-cv-00691-LAK-RWL Document 2426 Filed 12/18/19 Page 22 of 30



       Contrary to Rizack’s testimony that he was not withholding documents at Donziger’s in-

struction, Ex. 2 (Rizack Dep. 30:6-8), on March 7, 2019 Rizack emailed Donziger a document

entitled “List of documents for Chevron” for Donziger to review pre-production. Ex. 3. The list

contained 475 entries, and Donziger responded by telling Rizack that “this is like my entire

online life” and instructed him to hold off producing until Donziger and Page could review. Ex.

17. As a result of this coordination with Donziger and Page, Rizack ultimately produced only

around 155 documents of that review set, even though the approximately two-thirds that he with-

held are facially responsive—e.g., “Case Budget.xlsx,” “Distribution Escrow Agreement OFI-

NAL.docx,” “Engagement Agreement (Lago Agrio matter) (first).msg.”

       Furthermore, Rizack has no plausible excuse for his initial production shortfall of over

400 documents. Rizack testified at deposition that, in making his productions, he searched the

term “Donziger,” Ex. 2 (Rizack Dep. 189:5-20), but he did not produce all documents containing

that term. When Chevron confronted him with correspondence with Donziger that other third-

parties produced but he did not, Rizack testified that he might have deleted such documents. Id.

at 293:16-21, 302:15-25. Now, however, Rizack is using the purported results of the Destruc-

tion/Recovery Investigation to argue he did not delete responsive documents. Mot. at 8. If this

is true, it confirms that rather than having deleted responsive documents as indicated, Rizack

chose not to produce them. Far from exonerating Rizack, this demonstrates that he intentionally

withheld responsive documents, and then perjured himself.

       Nor is Rizack’s previous lack of counsel an adequate explanation. While it may be true

that Rizack was technically unrepresented at the time of his first eight productions, he was re-

ceiving assistance from Donziger (a former lawyer) and Page (a present lawyer). Ex. 17. And,

in any event, the deficiencies that led Chevron to request a forensic protocol in the first instance



                                                 18
   Case 1:11-cv-00691-LAK-RWL Document 2426 Filed 12/18/19 Page 23 of 30



were not due to a lay person’s inability to conduct appropriate searches, but rather, a coordinated

effort with Donziger to obstruct Chevron’s access to responsive documents—and Rizack’s testi-

mony that the shortfall might have been due to deletions.

       In sum, Rizack’s bad faith and obstructionist tactics since Chevron served the Subpoena

in April 2018, including withholding responsive documents after consulting with Donziger, lying

during his depositions about it, and concealing the true extent of his involvement in Donziger’s

fraud, weigh against shifting costs to Chevron. This Court previously acknowledged issues with

Rizack’s “trustworthiness.” Ex. 1 (Tr. 18:23-24). See In re Aggrenox Antitrust Litig., 2017 WL

4679228, at *11 (D. Conn. Oct. 18, 2017) (declining to award all fees sought when, in part, the

nonparty “was notably intransigent and dilatory in its response to the subpoena, taking a full year

and necessitating three interventions by the court to complete a review of 5,545 pages of docu-

ments.”). And Rizack’s representations as to the Destruction/Recovery Investigation, if true,

would demonstrate that, while Rizack did not delete responsive documents as he had testified, he

did not produce them. This would contradict his testimony that he may have deleted responsive

documents, Ex. 2 (Rizack Dep. 293:16-25, 322:15-23), which spurred the costly investigation.

       2.      Rizack’s Complaints About Fees Do Not Warrant Reconsideration.

       As demonstrated in detail above in Section II.A, the majority of the fees about which

Rizack complains were incurred before the Protocol was entered, and Chevron has worked pro-

actively to lessen the burden on Rizack going forward by, among other things, agreeing to pay

for Rizack’s forensic expert, modifying the search terms, and indicating a willingness to pay for

Rizack’s outside vendor to review the focused set of 38,048 Potentially Responsive Documents

identified by using Chevron’s modified search terms.

       Under these circumstances, there is no reason for the Court to reconsider its decision to



                                                19
    Case 1:11-cv-00691-LAK-RWL Document 2426 Filed 12/18/19 Page 24 of 30



defer consideration whether fees should be shifted before production is complete. First, as ex-

plained below, fee shifting under Rule 45 is a fact-specific determination that requires, inter alia,

a determination of the nonparty’s involvement in the underlying action. See infra, Part III.B.3.

To date, Rizack has produced 1,693 documents since the Court ordered compliance with the Pro-

tocol. Neuman Decl. ¶ 2. But this new production includes only communications in which

Donziger was a participant, excludes documents that were largely in Spanish, and includes near-

duplicates. See Rizack Ex. C. Although those documents confirm Rizack’s substantial involve-

ment in Donziger’s effort to monetize and profit from the Ecuadorian Judgment, they provide far

from the complete picture. They lack, for example, communications between Rizack and inves-

tors, Donziger’s co-conspirators, and Donziger’s clients. In addition, there appear to be further

deficiencies within Rizack’s production. While the record shows there was extensive text mes-

saging between Rizack and Donziger, Lynch Decl. at ¶ 5, Rizack has not produced any text mes-

sages. Without full production, Chevron is deprived of important evidence to demonstrate that

Rizack is not entitled to fee shifting, and the Court does not have a complete picture to consider.

       Second, in ordering fees to be addressed only after those costs had been incurred, this

Court noted that such action would “promote cost consciousness.” Ex. 1 (Tr. 45). Rizack’s Mo-

tion indicates that this has not occurred. According to Rizack, his counsel has incurred $241,000

in fees, of which $155,000 arise from negotiations, briefing, and argument at the Hearing, Mot.

7, and approximately $86,000 arise from Rizack’s October and November 2019 productions of

1,693 communications sent to or from Donziger. Under the terms of the Protocol, Rizack could

not withhold or redact any document based on “any privilege claimed by, through, or on behalf

of, directly or indirectly” of Donziger. Dkt. 2362 at 5. And, any communication with Donziger,

was, by its very nature, responsive. Spending $86,000 in making these productions appears to be



                                                 20
    Case 1:11-cv-00691-LAK-RWL Document 2426 Filed 12/18/19 Page 25 of 30



the type of wasteful incursion of costs that the Court’s September 13 order intended to limit.

Rizack’s further baseless redaction of documents in his November 25th production on the

grounds of relevance confirms that his “review” is not for Chevron’s benefit, but a means to rack

up necessary attorneys’ fees or pursue his own interests. Ex. 19.

       3.      Rizack Fails to Carry His Burden on the Remaining Rule 45 Factors

       Under Federal Rule of Civil Procedure 45, courts will protect non-parties from “signifi-

cant expense resulting from compliance” with a subpoena, but “[p]rotection from significant ex-

pense does not mean that the requesting party necessarily must bear the entire cost of compli-

ance. . . . [A] non-party can be required to bear some or all of its expense where the equities of a

particular case demand it.” In re Honeywell Int’l, Inc. Sec. Litig., 230 F.R.D. 293, 303 (S.D.N.Y.

2003) (citations omitted) (alterations in original). In determining whether to shift fees under

Rule 45, courts consider “(1) whether the non-party actually has an interest in the outcome of the

litigation; (2) whether the non-party can more readily bear the costs than the requesting party;

and (3) whether the litigation is of public importance.” Wells Fargo Bank, N.A. v. Konover, 259

F.R.D. 206, 207 (D. Conn. 2009). Rizack had conceded the litigation’s public importance. Mot.

at 19 (“Chevron’s case against Donziger is arguably of ‘public importance[.]’”)

       Where, as here, the respondent “is not the classic disinterested party subject to a sub-

poena from a party to a lawsuit to which it has no connection,” the costs do not shift. Wells

Fargo Bank, 259 F.R.D. at 207; In re Honeywell Int’l, Inc. Sec. Litig., 230 F.R.D. at 302–03 (de-

clining to shift costs from the defendant’s third-party financial auditor when it was “not a classic

disinterested nonparty”). Far from being disinterested, Rizack was, and is, deeply involved in

Donziger’s scheme to violate the RICO Judgment by monetizing and profiting from the Ecuado-

rian Judgment. Rizack admitted to organizing Donziger’s funds and expenses, including judg-

ment investments, to soliciting investors, and to helping create investor contracts. See Part II.B.

                                                 21
     Case 1:11-cv-00691-LAK-RWL Document 2426 Filed 12/18/19 Page 26 of 30



The facts strongly mirror the case Rizack invokes, In re First American, in which a nonparty had

to bear some of the “the expenses incurred in lifting the legal impediments that prevented com-

pliance with the Subpoena” when its “position as auditor gave it unique access to documents that

may be critical in unraveling a bank fraud of unprecedented scale and, perhaps, a correspond-

ingly unique responsibility.” In re First Am. Corp., 184 F.R.D. 234, 242 (S.D.N.Y. 1998).

         Rizack attempts to distance himself from his material self-interest in the outcome of this

litigation by claiming he “has no interest in whether Chevron ultimately collects on the RICO

judgment against Donziger.” Mot. at 18. But Donziger and his co-conspirators’ efforts to raise

funds, in which Rizack played a substantial role, are central to the litigation. Moreover, Rizack

holds a 0.25% interest in the corrupt Ecuadorian Judgment, which the record shows he fought

hard to obtain. If Donziger’s fundraising is found to violate the RICO Judgment, that will ad-

versely affect Rizack’s ability to see a return on that investment, which depends on investors’

continued funding of enforcement abroad. As Donziger told him, Rizack’s “success is tied to the

success (and hard work) of others so [they] must move together for all to win.” Ex. 30. 7

         Chevron has already agreed to bear reasonable of the forensic inspection and review of

the search term results. Per the terms of the Protocol, Chevron is already required to pay

Rizack’s expert, including the fees associated with imaging all of Rizack devices and conducting

the Destruction/Recovery Investigation. Furthermore, Chevron has offered to pay the reasonable

fees of Rizack’s third-party vendor to conduct the relevancy review. See Ex. 4. All that Rizack




 7
    Rizack has an interest in the Ecuadorian Judgment which is one of the key subjects of this litigation. Rizack’s
claim that he offered to assign his interest to Chevron and Chevron rejected it (Mot. at 19) is misleading. Rizack
“offered” to give up his interest only if Chevron covenanted not to sue him before having access to the evidence of
Rizack’s full role. If Rizack wants to renounce his interest and assign it to Chevron, there is no impediment to him
doing so. Thus far, however, he has not done so and his supposed willingness appears to be an in-court talking
point. His failure to do so underscores that his claim to be a disinterested third party is baseless.



                                                         22
     Case 1:11-cv-00691-LAK-RWL Document 2426 Filed 12/18/19 Page 27 of 30



is expected to pay going forward are the attorneys’ fees for whatever degree of second-level re-

view he decides his counsel should undertakes for his benefit. These fees would have been

lower had Rizack made a good faith effort to produce all responsive documents. And Rizack has

not provided any evidence demonstrating that he cannot afford the costs of compliance. This is a

tactic of Donziger’s in this and related actions. See, e.g., Dkt. 1963 at 19-20 (“Donziger has not

submitted any affidavits, declarations or other evidence of his own financial circumstances or

those of his clients in support of his motion to review the taxation of costs.”) 8

         Finally, Rizack cites Rule 26(b)(2)(B) as additional support for his assertion that he is en-

titled to fee shifting, but that gets him no farther. Under Rule 26, Rizack, as “the party from

whom discovery is sought,” has the burden of “show[ing] that the information is not reasonably

accessible.” Fed. R. Civ. P. 26. Accessibility, however, does not refer merely to volume but

also, the location and whether documents can be retrieved—such as “deleted information, infor-

mation on backup media, [or] ‘legacy data.’” 8 Fed. Prac. & Proc. Civ. § 2008.2 (3d ed.). 9

         In contrast here, the parties have already agreed to abide by the Protocol and the docu-

ments have been made accessible by way of Rizack’s expert at Chevron’s expense. Any burden

now is in reviewing documents for responsiveness—which any party must do at its own expense.




  8
    In fact, Rizack’s legal fees are lower than his financial benefit from Donziger (cash payments and interest in the
Ecuadorian judgment) and close to the amount he talked his friend, Yass, into investing—which he leveraged into
$10,000 and an interest in the Ecuadorian judgment for which others paid $250,000. See supra Part II.B.
 9
     Rizack’s reliance on Tucker is misplaced. Indeed, in Tucker—a case that did not discuss fee shifting—the court
found that the plaintiff’s discovery request was overly broad under Rule 26(b)(2)(C), not the subsection Rizack in-
vokes, when obtaining a former employee’s email would require imaging 82 devices. Tucker v. Am. Int’l Grp., Inc.,
281 F.R.D. 85, 93 (D. Conn. 2012). Rizack’s other cases are also distinguishable. See In re 650 Fifth Ave. & Re-
lated Props., 2013 WL 12335763 (S.D.N.Y. Aug. 29, 2013) (finding defendant’s motion to compel the production
of a document that likely did not exist was unduly burdensome as it would require “a significant allocation of re-
sources far beyond the evidentiary value of the information to be produced”); Rowe Entm't, Inc. v. William Morris
Agency, Inc., 2002 WL 975713, at *2 (S.D.N.Y. May 9, 2002) (“the costs of the production of moving defendants’
e-mail communications” shifted to the plaintiff when, inter alia, there was little likelihood of a successful search).
Rizack’s productions demonstrate that the search will yield responsive documents.

                                                         23
    Case 1:11-cv-00691-LAK-RWL Document 2426 Filed 12/18/19 Page 28 of 30



       4.      The Fees Rizack Seeks Are Inappropriate for Shifting

       As Rizack’s own cited cases make clear, attorneys’ fees may be reimbursed only if rea-

sonable. Sands Harbor Marina Corp. v. Wells Fargo Ins. Svcs. Of Oregon, Inc., 2018 WL

1701944, at *4 (E.D.N.Y. Mar. 31, 2018). Fees incurred for work done for the benefit of the mo-

vant are considered unreasonable. Id. at *7-8. Thus, fees incurred in connection with negotia-

tions between the parties as to costs and production deadlines do not shift to the moving party.

See id.; In re Aggrenox Antitrust Litig., 2017 WL 4679228, at *10 (D. Conn. Oct . 18, 2017)

(fees associated with arguing with counsel about costs and production deadlines did not shift).

Likewise “expenses . . . related—directly or indirectly—to [a non party’s] efforts to resist the

subpoena” cannot be recouped under Rule 45. In re Aggrenox, 2017 WL 4679228, at *9; G & E

Real Estate, Inc. v. Avison Young-Washington, 317 F.R.D. 313, 318 (D.D.C. 2016) (“[T]he ef-

forts that [nonparty] undertook to litigate fiercely and to expend significant resources on the doc-

ument review effort are not ‘significant expenses resulting from compliance.’”).

       Finally, attorneys’ fees incurred reviewing documents for privilege are generally not

shifted to the moving party. See Steward Health Care Sys. LLC v. Blue Cross & Blue Shield of

R.I., 2016 WL 8716426, at *4 (E.D. Pa. Nov. 4, 2016) (“It is clear from the facts, despite what it

has alleged, that [the third party’s] attorneys’ fees were incurred as a result of its own desire to

check for privileged and confidential documents. These types of attorneys’ fees are not subject to

reimbursement under Rule 45.”); Lefta Assocs. v. Hurley, 2011 WL 1793265, at *4 (M.D. Pa.

May 11, 2011) (declining to award “fees [that] appear[ed] largely related to efforts by the bank

to protect its own interests in connection with its compliance with the subpoena, by inde-

pendently reviewing these documents itself to determine claims of privilege it might assert.”).

       Rizack claims that $107,000 of the $241,000 he has incurred to date arose from events

“up to and including the [September 13, 2019] hearing.” Mot. at 16. But “none of [that] effort

                                                  24
    Case 1:11-cv-00691-LAK-RWL Document 2426 Filed 12/18/19 Page 29 of 30



included any of the substantive search, review, and production work that would be required to

carry out the Protocol.” Id. at 7. Those fees, therefore, are not “expenses resulting from compli-

ance” and thus cannot be shifted to Chevron. See In re Aggrenox Antitrust Litig., 2017 WL

4679228, at *9. The remaining fees are presumably attributable to further negotiations and re-

viewing the documents produced to or from Donziger for privilege and/or to assess Rizack’s cul-

pability and exposure to future action from Chevron. As such, Chevron bears no responsibility

for those fees. Steward Health Care Sys., 2016 WL 8716426, at *4.

       Furthermore, some of the fees—though Chevron cannot determine with precision how

much based on the Motion’s sparse information—were necessarily expended conducting base-

less redactions based on relevancy. See Anthropologie, Inc. v. Forever 21, Inc., 2009 WL

690126 (S.D.N.Y. Mar. 13, 2009); IDC Fin. Publ’g, Inc. v. BondDesk Grp., LLC, 2017 WL

4863202, at *3 (E.D. Wis. Oct. 26, 2017) (“The court does not see a compelling reason to alter

the traditionally broad discovery allowed by the rules by letting the defendants unilaterally redact

large portions of their responsive documents on relevance grounds.”). These are not properly

shifted to Chevron.

       Finally, the notion that Chevron should have to cover Rizack’s legal fees with respect to

all future productions and any future deposition is untenable, especially in the abstract and on an

incomplete record. Chevron has already had to depose Rizack twice because of his production

deficiencies, and Chevron will have no reason to depose him again unless he has withheld signif-

icant evidence. Forcing Chevron to pay both its and Rizack’s legal fees is unreasonable.

                                      IV. CONCLUSION

       Chevron respectfully requests that the Court deny Rizack’s motion.




                                                25
   Case 1:11-cv-00691-LAK-RWL Document 2426 Filed 12/18/19 Page 30 of 30



Dated: December 18, 2019                       Respectfully submitted,

New York, New York                       GIBSON, DUNN & CRUTCHER LLP

                                               /s/ Randy M. Mastro           _

                                         Randy M. Mastro
                                         Andrea E. Neuman
                                         Anne M. Champion
                                         200 Park Avenue
                                         New York, New York 10166
                                         Telephone: 212.351.4000
                                         Facsimile: 212.351.4035
                                         Email: RMastro@gibsondunn.com
                                         Email: ANeuman@gibsondunn.com

                                         William E. Thomson
                                         333 South Grand Avenue
                                         Los Angeles, California 90071
                                         Telephone: 213.229.7000
                                         Facsimile: 213.229.7520
                                         Email: WThomson@gibsondunn.com

                                         STERN, KILCULLEN & RUFOLO LLC
                                         Herbert J. Stern
                                         Joel M. Silverstein
                                         325 Columbia Tpke, Ste 110
                                         P.O. Box 992
                                         Florham Park, New Jersey 07932-0992
                                         Telephone: 973.535.1900
                                         Facsimile: 973.535.9664
                                         Email: hstern@sgklaw.com
                                         Email: jsilverstein@sgklaw.com

                                         Attorneys for Chevron Corporation




                                    26
